Citation Nr: 1046544	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder 
other than PTSD including a mood disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and October 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2009, the Veteran testified 
at a hearing before the undersigned.  In April 2009, the Board 
denied service connection for psychiatric disorders and remanded 
the claim of service connection for hepatitis C.  

In a June 2010 Order from the United States Court of Appeals for 
Veterans Claims (Court), that adopted a June 2010 of Joint Motion 
for Remand (JMR), the Court vacated and remanded the April 2009 
Board decision to the extent that it denied service connection 
for the Veteran's psychiatric disorders. 

The claims of service connection for psychiatric disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that current hepatitis C is related to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form.  

Next, the Board finds that a letter dated in September 2008, 
prior to the October 2008 rating decision, provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, even if the 
above letter did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letter as well as the rating decision, the statement of the case, 
and the supplemental statement of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including his treatment records from the Pensacola VA 
Medical Center.  

While the Veteran was not provided a VA examination in connection 
with his claim, the Board finds that a remand for a VA 
examination is not required when, as in this appeal, the service 
records are negative for the diagnosed disorder and the post-
service record is negative for the claimed disorder for decades 
after his separation from active duty.  See 38 U.S.C.A. 
§ 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding 
that VA was not required to provide a medical examination when 
there is not credible evidence of an event, injury, or disease in 
service); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran suffered 
an event, injury, or disease in service, no reasonable 
possibility exists that providing a medical examination or 
obtaining a medical opinion would substantiate the claim and 
therefore VA does not have an obligation to provide the claimant 
with such an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left by 
the other evidence in establishing a service connection."); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the 
Board is not required to accept a medical opinion that is based 
on the veteran's recitation of medical history). 

The Board also finds that the agency of original jurisdiction 
(AOJ) complied with the Board's April 2009 remand instructions by 
associating with the claims file a copy of the October 2008 
rating decision and issuing the Veteran a statement of the case.  
See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has hepatitis C due to the blood he 
was exposed to while on active duty when receiving air gun 
injections as well as by playing contact sports such as football, 
sharing razors, and helping to treat injured soldiers who were 
bleeding or needed ticks removed.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records are positive for complaints and treatment for 
abdomen pain in April 1973.  They also show he received 
inoculations.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to blood when receiving air gun injections as well as by playing 
contact sports such as football, sharing razors, and helping to 
treat injured soldiers who were bleeding or needed ticks removed.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also finds that he is competent and credible to 
report that he had symptoms that are normally attributed to 
hepatitis C, such as abdomen pain, while on active duty.  Id.  
Therefore, the Board will concede that he was exposed to blood 
while on active duty.  

However, service treatment records, including August 1972, 
September 1972, March 1974, and April 1974 examination reports, 
are negative for complaints, diagnoses, or treatment for 
hepatitis C and/or its symptoms.  They are also negative for 
objective evidence of the claimant being exposed to blood due to 
playing contact sports such as football, sharing razors, and 
helping to treat injured soldiers.  Moreover, the Board finds the 
service treatment records, which are negative for complaints, 
diagnoses, or treatment for hepatitis C, its symptoms, and/or 
injuries that could have exposed him to other soldiers' blood 
while on active duty more credible than the Veteran's claims that 
he had these problems while on active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for 
hepatitis C based on in-service incurrence must be denied despite 
the fact that the Veteran was exposed to blood while on active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1974 and the first 
complaints and/or diagnosis of hepatitis C in 2008 to be 
compelling evidence against finding continuity.  Put another way, 
the almost 35 year gap between the Veteran's discharge from 
active duty and the first evidence of the claimed disorder weighs 
heavily against his claim.  See Maxson, supra; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with abdomen tenderness since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he sees.  
However, upon review of the claims folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current hepatitis C since service are not 
credible.  In this regard, the Veteran and his representative's 
claims are contrary to what is found in the in-service and post-
service medical records including the April 1974 separation 
examination.  Moreover, the Board finds that the post-service 
records, which document high risk activity including cocaine 
abuse, weighs against the Veteran's claims regarding having 
hepatitis C due to in-service high risk activities.  See VBA 
letter 211B (98-110) November 30, 1998 (holding that risk factors 
for hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades).  In these circumstances, the 
Board gives more credence and weight to the medical evidence of 
record, which is negative for complaints, diagnoses, or treatment 
for the claimed disorder for over three decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for hepatitis C based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's hepatitis C and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's hepatitis C was caused by his military service, 
including his in-service blood exposure, the Board finds that 
this condition may not be diagnosed by its unique and readily 
identifiable features because special equipment and testing is 
required to diagnose hepatitis C and therefore the presence of 
the disorder is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that hepatitis C was caused 
by service are not competent.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for hepatitis C is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for hepatitis 
C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.


REMAND

As to the claim of service connection for PTSD, the Court in its 
June 2010 Order, which adopted the June 2010 JMR, found the VA 
had failed in its duty to assist the Veteran in developing his 
claim because the record did not show that VA followed the 
38 C.F.R. § 3.304(f)(4) (2010) guidelines for developing PTSD 
claims based on personal assaults.  Therefore, the Board finds 
that a remand is required to provide the Veteran with this 
development.  

As to the claim of service connection for a psychiatric disorder 
other than PTSD including a mood disorder, the Court in its June 
2010 Order, which adopted the June 2010 JMR, found that the Board 
had jurisdiction over this issue based on its holding in Clemons 
v. Shinseki, 12 Vet. App. 1 (2009).  However, a review of the 
record on appeal does not show that the Veteran was ever provided 
with a statement of the case or supplemental statement of the 
case that provided him with notice of the laws and regulations 
governing service connection for psychiatric disorders other than 
PTSD or with 38 U.S.C.A. § 5103(a) notice in accordance with its 
holding in Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) 
(holding that it is a remandable VCAA notice error where the VCAA 
letter did not specifically list the issue on appeal).  38 C.F.R. 
§§ 19.29, 19.31 (2009); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Therefore, the Board finds that a remand is required to 
provide the Veteran with this notice.  

Lastly, the Board notes that in September 2010 the Veteran 
notified the Board that while he did not receive private medical 
care for his PTSD he did receive ongoing VA treatment which 
records he thought were relevant to his claim.  Therefore, while 
the appeal is in remand status the RO/AMC, after identifying the 
location and dates of these outstanding VA treatment records, 
should obtain and associate these records with the claims file.  
See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records); Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992) (holding that when reference is made 
to pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining from the 
Veteran the location and dates of treatment 
for the VA medical records he identified in 
his September 2010 statement in support of 
claim, should obtain and associate these 
records with the claims file.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
that memorandum.

2.  As to the claim of service connection 
for PTSD, the RO/AMC should fully develop 
the Veteran's claim following the 38 C.F.R. 
§ 3.304(f)(4) guidelines for developing 
PTSD claims based on personal assaults.  

3.  As to the claim of service connection 
for a psychiatric disorder other than PTSD 
including a mood disorder, the RO/AMC 
should provide the Veteran with updated 
VCAA notice in accordance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2010) including notice of the laws 
and regulations governing service 
connection found at 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2010).  

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, a summary of all the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


